Citation Nr: 1756361	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, type II.  

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for degenerative spondylolisthesis of the lumbar spine, to include as secondary to the service-connected postoperative residuals of a right knee injury with degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In March 2017, a request was submitted by the Veteran to expedite his appeal due to financial hardship.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon severe financial hardship.  Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Peripheral Neuropathy of the Upper and Lower Extremities

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

In September 2015, the Veteran underwent a VA examination to assess the etiology of the peripheral neuropathy of his upper and lower extremities.  The VA examiner ultimately found that the Veteran did not have a current diagnosis for diabetic peripheral neuropathy.  She explained that the Veteran's medical history (including pattern of symptoms and history of improvement with spinal surgery) better fits peripheral compressive neuropathy in the cervical spine, leading to spinal stenosis and degenerative disc disease.  However, she failed to reconcile this finding with the January and December 2014 VA Medical Center (VAMC) diagnoses of diabetes with neuropathy.  See Id. at 461 (indicating a medical opinion based on incorrect factual premise is not probative).  Accordingly, as the September 2015 VA examination findings are insufficient, the Board is unable to decide the claim.  Therefore, remand is warranted for a new VA examination consistent with the directives herein.  38 C.F.R. § 4.2 (2017) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Hypertension 

With regard to the Veteran's claim for service connection for hypertension, the Board acknowledges that, to date, there has not been a VA opinion obtained that addresses specifically whether the Veteran's hypertension was caused by, or related to, in-service herbicide exposure.  In this regard, although VA has not conceded a relationship between hypertension and herbicide agent exposure, it is significant to note that prior to 2006 the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  

Accordingly, in light of the NAS study findings, the Board finds that a medical examination for an opinion is necessary to determine whether the Veteran's hypertension is etiologically related to his exposure to herbicide agents in service.

Degenerative Spondylolisthesis

In October 2010, the Veteran was provided a VA examination to assess the etiology of his degenerative spondylolisthesis.  The VA examiner opined that the Veteran's degenerative spondylolisthesis was less likely than not caused by or a result of the Veteran's right knee injury residuals.  The examiner explained further that the Veteran is heavyset and that the degenerative spondylolisthesis was much more likely a result of his natural aging with carrying a heavy habitus.  

The Board notes, however, that the VA examiner failed to provide an opinion as to whether the Veteran's degenerative spondylolisthesis was caused by, or related to, his active duty service (direct service connection).  Such opinion is warranted as the Veteran asserts and the record shows that he hurt his back in August 1971 after sustaining a fall from a trailer.  See August 2012 Statement in Support of Claim and Service Treatment Records; see also Robinson, 21 Vet. App. at 545 (VA is obligated to develop and consider all theories of entitlement that are raised by the record or claimant).  Accordingly, remand is warranted for an additional VA examination to assess the etiology of his degenerative spondylolisthesis.  
Lastly, further development is also required with respect to the Veteran's treatment records.  Specifically, the Board notes that the Veteran indicated on three separate July 2013 VA Form 21-4142s that he had additional treatment records at Cummins State Prison, Stateville Correction Center, and Pekin Federal Prison.  Significantly, these records are not present in the file, and it appears the AOJ has not attempted to obtain these records.  As there appears to be outstanding private and federal medical records containing information pertinent to this claim, the AOJ should attempt to obtain these records on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal). 

Accordingly, the case is REMANDED for the following action:  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, if needed, obtain copies of any pertinent records and add them to the claims file.  The AOJ must specifically request treatment records from Cummins State Prison dated January 1970 to December 1989, Stateville Correction Center dated January 1975 to October 1977, and Pekin Federal Prison dated February 1992 to June 2008.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.   Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the peripheral neuropathy of the Veteran's upper and lower extremities.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner must identify any current diagnosis of peripheral neuropathy of the upper and/or lower extremities.  In so doing, the examiner is specifically instructed to consider and discuss the January and December 2014 VAMC diagnoses of diabetes with neuropathy.  

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed peripheral neuropathy had its onset during active service, or is otherwise related to active service, to include in-service exposure to herbicides.

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed peripheral neuropathy was caused, or aggravated, by the Veteran's service-connected diabetes mellitus, type II.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Also, following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension had its onset during active service, or is otherwise related to active service, to include in-service exposure to herbicides. 

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his in-service herbicide exposure given his medical history, family history, risk factors, etc.

The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  In addition, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's degenerative spondylolisthesis.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's degenerative spondylolisthesis had its onset during active service, or is otherwise related to active service.  
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

